Citation Nr: 0816741	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  04-25 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
total left hip replacement, currently evaluated as 30 percent 
disabling prior to May 21, 2007, and 90 percent disabling 
thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In March 2007, the Board remanded 
the claim for additional development.  In October 2007, the 
RO increased the veteran's evaluation to 90 percent, with an 
effective date of May 21, 2007.  


FINDINGS OF FACT

1.  Prior to May 21, 2007, the veteran's left hip disability 
is manifested by some limitation of motion and complaints of 
pain and weakness, but it is not manifested by residuals of 
weakness, pain, or limitation of motion, moderately severe in 
degree.  

2.  As of May 21, 2007, the veteran's left hip disability is 
manifested by some limitation of motion, pain and weakness; 
it is not productive of marked interference with his 
employment and has not required frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  


CONCLUSIONS OF LAW

1.  Prior to May 21, 2007, the criteria for rating in excess 
of 30 percent for post-operative left total hip replacement 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5054, 5250, 
5252, 5254, 5255 (2007).  

2.  As of May 21, 2007, the criteria for rating in excess of 
90 percent for post-operative left total hip replacement have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.71a (2007).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he is entitled to an increased 
rating for his service-connected total left hip replacement, 
evaluated as 30 percent disabling prior to May 21, 2007, and 
as 90 percent disabling thereafter.   

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2007), a September 2001 VA examination 
report notes a history of severe changes in the left hip in 
1998, with malformation of the left femoral head (aseptic 
necrosis).  An April 2002 VA hospital report shows that the 
veteran underwent a total left hip arthroplasty.  In an 
August 2002 VA progress note, it was noted that the veteran 
had a benign postoperative course, and that he complained of 
left hip pain.  He was provided with a cane.  In February 
2003, he complained of migratory pain, to include the groin, 
thigh, and low back.  X-rays were noted to show a well-
positioned total hip replacement, and he was noted to have a 
well-healed wound "with almost no problems that relates to 
motion of the hip."  The report further notes that, "The 
patient's major problem now is the low back pain with sciatic 
type radiation."  

In November 2001, the RO granted service connection for 
aseptic necrosis with degenerative arthritis of the left hip, 
as secondary to a service-connected left knee disorder.  In 
April 2002, the RO granted a 100 percent rating, based on the 
implantation of a left hip prosthesis, which was continued 
until June 1, 2003, with a 30 percent rating assigned 
thereafter.  

In April 2003, the veteran filed his claim.  In June 2003, 
the RO denied the claim, and the veteran appealed.  In 
October 2007, the RO increased his evaluation to 90 percent, 
with an effective date of May 21, 2007.  However, since this 
increase did not constitute full grant of the benefits 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1 (2007); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  

Under Diagnostic Code 5054, a 100 percent evaluation may be 
assigned for hip replacement (prosthesis) with prosthetic 
replacement of the head of the femur or of the acetabulum for 
1 year following implantation of prosthesis.  A 90 percent 
evaluation may be assigned following implantation of 
prosthesis, with painful motion or weakness such as to 
require the use of crutches.  A 70 percent evaluation is 
assignable for markedly severe residual weakness, pain or 
limitation of motion following implantation of prosthesis.  
With moderately severe residuals of weakness, pain or 
limitation of motion, a 50 percent evaluation may be 
assigned.  The minimum rating assignable is 30 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5054.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  

Prior to May 21, 2007, the medical evidence for consideration 
consists of VA progress notes, which show the following: a 
September 2003 X-ray report contains an impression noting 
that there is no indication of loosening of the prosthesis or 
abnormal collection by aspiration of the joint.  Reports, 
dated in October 2003, note that the veteran's "biggest 
problem is caused by back pain caused by degeneration," that 
the lower extremities had an essentially normal neurological 
examination, that the hips moved "reasonably well," and, 
"I feel that the patient's symptomatology for the most part 
is attributable to his spondylosis and spinal stenosis and 
facet hypertrophy rather than specifically coming from his 
hip joint."  

In May 2005, he was noted to have left leg strength of 4/5, 
with 3/5 strength in the EHL (extensor hallucis longus), and 
a diagnosis of lumbar pain with left leg pain.  In August 
2005, the veteran underwent decompressive laminectomies at 
L3-4, L4-5, and L5-S1 with bilateral fusion L4-S1.  

In July 2006, he was noted to present in a wheelchair, to 
have marked limited hip rotation and flexion (specific 
degrees of motion were not provided), 5/5 strength in the 
right lower extremity, and 3+/5 strength in the left lower 
extremity.  

In February 2007, he was noted to present in a wheelchair, 
with 4/5 strength in the tibialis anterior, extensor hallucis 
longus, peronei, and gastrocnemious/soleus group.  Hip motion 
was described as WFL (within functional limits).  The 
diagnosis related only to his low back disorders, and the 
report contains an extensive description of how he was 
"having difficulty managing mechanical loads through the 
lumbar motor units."  In March 2007, hip motion was 
described as WFL.  This report notes "significant 
decompensation in the lower lumbar spine as a result of post-
surgical architectural change."  

After reviewing the totality of the evidence, the Board finds 
that, prior to May 21, 2007, a rating in excess of 30 percent 
is not warranted for the veteran's total left hip 
replacement.  The evidence shows that the veteran has 
repeatedly complained of left hip pain, usually in 
conjunction with low back pain.  Reports dated in October 
2003, state that the veteran's "biggest problem is caused by 
back pain caused by degeneration," and that the veteran's 
symptomatology, for the most part, is attributable to his low 
back disorder.  

The Board further notes that the October 2003 notations, 
which attribute the majority of the veteran's symptoms to his 
low back disorder, are consistent with similar notations 
dated in February 2003, and the Board is satisfied that the 
medical evidence provides a sufficient basis to distinguish 
his left hip symptoms from his lumbar spine pain symptoms.  
See generally, Mittleider v. West, 11 Vet. App. 181 (1998).  
In this regard, in August 2005, the veteran underwent 
multilevel decompressive laminectomies.  In summary, when the 
Board considers the findings as to the range of motion in the 
left hip with the other evidence of record, the Board finds 
that the evidence is insufficient to show that his left hip 
symptoms are reflective of a moderately severe disability.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5250 to 5255 (2007) below, provide criteria for rating hip 
and thigh disabilities.  Diagnostic Code 5250 requires 
ankylosis of the hip.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999).  
However, there is no evidence of ankylosis or complete 
immobility of the left hip.  Diagnostic Code 5252 provides a 
40 percent rating where flexion is limited to 10 degrees.  
However, the evidence does not reveal flexion limited to 10 
degrees.  Finally, increased evaluations under Diagnostic 
Codes 5254 and 5255 require flail joint or fracture of the 
femur.  However, there is no evidence of a flail hip joint, 
or of any fracture.  Accordingly, the Board finds that the 
criteria for a rating in excess of 30 percent under DC's 
5250, 5252, 5254 and 5255 have not been met.  

As of May 21, 2007, the medical evidence consists of a VA 
examination report, which indicates that the examination was 
performed on May 21, 2007.  This report shows that on 
examination, the veteran's left hip was productive of pain, 
stiffness, moderate weakness, and incoordination, and more 
than four incapacitating episodes per year, or less than two 
weeks duration.  It was indicated that he could not walk more 
than a few yards, and that he always used a wheelchair.  The 
report indicates that the veteran's left hip was not 
productive of deformity, giving way, instability, dislocation 
or subluxation, effusion, or episodes of locking.  The left 
hip had flexion to 90 degrees, extension to 10 degrees, and 
abduction to 15 degrees, with guarding secondary to pain, and 
pain on motion.  After repetitive motion, left hip extension 
was to 5 degrees, and left hip abduction was to 10 degrees.  
There was no ankylosis.  An accompanying X-ray report notes 
postoperative change with a total hip prosthesis in place.  
The report indicates that he was not employed, and that his 
symptoms had moderate to severe effects on his activities of 
daily living.  

Under Diagnostic Code 5054, a 100 percent evaluation may be 
assigned for hip replacement (prosthesis) with prosthetic 
replacement of the head of the femur or of the acetabulum for 
1 year following implantation of prosthesis (emphasis added).  
Thus, the 100 percent rating is discontinued one year after 
implantation by mechanical operation of the rating code.  

Diagnostic Code 5054 does not provide for a rating in excess 
of 90 percent after that time.  Therefore, the only basis 
upon a rating in excess of 90 percent may be granted is on an 
extraschedular basis.  

Under 38 C.F.R. § 3.321(b)(1) (2007), when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
For VA purposes, the term "unemployability" is synonymous 
with an inability to secure and follow a substantially 
gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 
(1992).  

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  Importantly, the issue of TDIU is not before 
the Board at this time.  If the veteran wishes to file such a 
claim, he may do so with the RO. 

Notwithstanding, the sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.  
Further, the unemployment must be the result of service 
connected problems. 

The Board notes that neither frequent hospitalization nor 
marked interference with employment due to the veteran's 
service-connected left hip disability is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  In this 
regard, as previously noted, the veteran is shown to have 
undergone surgery for a nonservice-connected condition in 
2005.  Specifically, he underwent multilevel laminectomies, 
with subsequent "significant decompensation in the lower 
lumbar spine as a result of post-surgical architectural 
change."  The May 2007 VA examination report makes no 
attempt to dissociate the symptoms of the veteran's 
nonservice-connected low back disability from his left hip 
disability.  However, it does not state that the veteran 
requires the use of crutches for his left hip disability, and 
there is no other competent medical evidence to this effect, 
and his use of a wheelchair began after his August 2005 
laminectomies.  The RO's increased evaluation to 90 percent 
therefore appears to the veteran all benfit of doubt.  The 
Board further notes that there is no competent evidence 
stating that the veteran is unemployable due to his service-
connected left hip disability, nor is it otherwise shown that 
his disability picture is exceptional or unusual.  The Board 
therefore finds that the evidence does not show that -- even 
when considering the limitations and exacerbations due to the 
veteran's service-connected left hip disability -- some 
factor exists that takes this veteran's case outside the 
realm of the usual so as to support an extraschedular rating.  
The criteria for a referral for an extraschedular rating are 
therefore not met.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the veteran is not entitled to 
additional increased compensation at any time within the 
appeal period, except as noted.  The Board therefore finds 
that the evidence is insufficient to show that the veteran 
had a worsening of the disability in issue, such that an 
increased evaluation is warranted.    

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in September 2003, and March and 
April of 2007, the veteran was notified of the information 
and evidence needed to substantiate and complete the claim.  

The VCAA notices did not comply with the requirement that the 
notice must precede the adjudication. However, any defect 
with respect to the timing of the VCAA notices in this case 
was nonprejudicial.  There is no indication that the outcome 
of the claim has been affected, as all evidence received has 
been considered by the RO.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  The veteran was afforded the opportunity for a 
hearing, but did not request one.  Further, the record also 
shows that the veteran has actual knowledge of the evidence 
necessary to substantiate the claim for a higher rating, 
based upon the arguments presented by his representative.  
For these reasons, the timing of the VCAA notices was not 
prejudicial.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in March 2007, and in any event, as 
the claim has been denied, any questions as to the disability 
rating or the appropriate effective date to be assigned are 
moot.  Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The veteran has been afforded an 
examination.  

The VCAA notices did not discuss the criteria for increased 
rating for the left hip, thus, the VCAA duty to notify has 
not been satisfied with respect to VA's duty to notify him of 
the information and evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as he, or those 
acting on his behalf, have demonstrated actual knowledge of 
what was necessary to substantiate the claim.  Id., Vazquez-
Flores, 22 Vet. App. at 46.  Specifically, the June 2004 
statement of the case advised the veteran of the relevant 
criteria for an increased rating, see also October 2007 
supplemental statement of the case, and the veteran's 
representative's brief, received in April 2008, discusses the 
veteran's symptoms in relation to the rating schedule.  In 
addition, as VA has obtained all relevant evidence, as 
discussed above, the Board finds that no prejudice to the 
veteran will result from proceeding with adjudication without 
additional notice or process.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Prior to May 21, 2007, a rating in excess of 30 percent for 
service-connected total left hip replacement is denied.  

As of May 21, 2007, a rating in excess of 90 percent for 
service-connected total left hip replacement is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


